Citation Nr: 0024487	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1959.  Additionally, the evidence shows that he subsequently 
served in the United States Marine Corps (USMC) Reserves 
which included active duty for training (ACDUTRA) from June 
8-23, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim as not well grounded.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in February 
2000, a transcript of which is of record.

As an additional matter, it is noted that the veteran has 
submitted evidence directly to the Board accompanied by a 
waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c) (1999).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In May 1998, the veteran submitted a VA Form 21-526, 
Application for Compensation and Pension, in which he claimed 
entitlement to service connection for a right ankle and foot 
disability.  He reported that the disability was incurred in 
July 1974, while he was on Reserve duty.

Copies of the service medical records were subsequently 
obtained which covered not only his period of active duty, 
but Reserve examination reports for the period from June 1963 
to June 1969.  These records show that the veteran's feet and 
lower extremities were clinically evaluated as normal on 
service examinations conducted in July 1956, October 1959, 
August 1965, June 1966, June 1967, August 1968, and June 
1969.  His feet were clinically evaluated as abnormal on June 
1963 and August 1964 examinations because of bilateral pes 
planus.  His lower extremities continued to be evaluated as 
normal on these examinations.  On Reports of Medical History 
dated in July 1956, June 1963, August 1964, August 1965, June 
1966, June 1967, and August 1968, the veteran stated that he 
had not experienced arthritis or rheumatism, lameness, or 
foot trouble.  Further, these records show no treatment for 
or a diagnosis of a right ankle disorder.

Medical treatment records from an unspecified location are on 
file, which cover a period from May to June 1998.  These 
records show treatment for pain and swelling of the right 
ankle.  The May 1998 records note that the veteran had 
experienced these symptoms for one year.

The veteran underwent a VA examination of the joints in July 
1998.  At this examination, the examiner noted that no claims 
file was available for review.  The veteran reported that he 
injured his right ankle in 1974, while on Reserve duty.  He 
reported that he was repelling off a cliff, and when he got 
to the end of his rope he was still 15 feet from the ground 
and had to drop the rest of the way and apparently stepped on 
a rock which injured his right ankle and foot.  Additionally, 
the veteran stated that he did not know whether he had a 
fracture or not, but that he was in a cast for a couple of 
months.  The examiner stated that this would indicate that 
the veteran had a fracture because normally with a strain a 
patient was in a cast for about three weeks, with a maximum 
of three and a half (3 1/2) weeks.  Following examination of 
the veteran, and review of the X-ray reports conducted in 
conjunction with the examination, the examiner diagnosed 
diffuse degenerative joint disease of the right ankle, and 
mild degenerative joint disease of the left ankle.

The evidence on file reflects that the RO made several 
efforts to obtain additional service medical records 
concerning the veteran's service in the Reserves.  In January 
1999, the RO made a formal finding that all efforts to obtain 
the needed service records or military information had been 
exhausted, and that further efforts were futile.  Therefore, 
it was determined that the records were not available.

In the January 1999 rating decision, the RO denied service 
connection for degenerative joint disease of the right ankle 
as not well grounded.  Among other things, the RO found that 
the evidence available for review did not show that the 
veteran sustained a right ankle and foot injury while on 
active duty, ACDUTRA, or inactive duty training.  The veteran 
appealed this decision to the Board.

As noted above, the veteran has submitted additional evidence 
to the Board which was accompanied by a waiver of initial 
consideration by the RO in accord with 38 C.F.R. 
§ 20.1305(c).  This evidence includes two lay statements 
dated in February and June 1999, respectively.  It is noted 
that the February 1999 statement was from the veteran's 
brother, identified as a retired member of the USMC.  The 
veteran's brother stated that the veteran was on active duty 
with the USMC Reserves when he injured his ankle.  However, 
he did not specify which ankle was injured.  The June 1999 
buddy statement was from an individual who reported that the 
veteran was injured when they were on their annual training 
duty in July 1974.  Also, it was stated that the veteran's 
injuries occurred during the repelling phases of their 
training, but does not specify what those injuries were.

Also on file is a private Attending Physician's Statement: 
Disability Claims Form, dated in June 1999.  This statement 
noted that the veteran was treated for a right ankle-foot 
strain/sprain, and a low back strain/sprain that was incurred 
in 1974 while performing military jumping.

The veteran also submitted records from his Reserve service, 
including medical records from 1974.  Among other things, 
these records show that the veteran was on ACDUTRA from June 
8-23, 1974.  These records also show that the veteran 
sustained a "left" ankle sprain on June 12, 1974, as a 
result of a 15 foot jump form a cliff during a repelling 
exercise.  Nothing in these records indicates that the 
veteran injured his "right" ankle.

At his February 2000 personal hearing, the veteran testified, 
among other things, that he was receiving treatment for his 
right ankle disability at the VA Hospital.  However, no VA 
medical records appear to be on file other than the April 
1998 VA joints examination noted above.  Pursuant to Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA medical records which 
are in existence are constructively of record and the failure 
of the RO or the Board to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.  In 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA medical records not on 
file.  Consequently, the Board concludes that a remand is 
necessary to obtain these records.

The Board notes that, as a general rule, it must first make a 
determination that a claim is well grounded before it can 
remand for additional development.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, 13 Vet. App. 205 (1999) (per 
curiam).  However, the Court has recognized that the law does 
require certain types of limited development prior to a 
finding of well groundedness.  These exceptions include when, 
as here, the evidence indicates the existence of pertinent VA 
medical records that are not on file.  Therefore, the Board 
will defer making a determination regarding whether the 
veteran's claim is well grounded until after the VA medical 
records have been obtained.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran, 
and request that he specify the names and 
addresses of the specific VA medical 
facilities which have treated him for his 
right ankle disorder.  Thereafter, RO 
should request medical records from these 
VA facilities.

2.  After obtaining these additional VA 
medical records to the extent possible, 
and completing any additional development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

